DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 10/25/2021 has been entered. Claims 78-88, and 90 remain pending in the application. Claim 99 is new.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 6/4/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 99 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 99,

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 85,
Line 1-2 recites “wherein the resin is coated with heparin, polymethyl-methacrylate, or chitosan”. The metes and bounds of claim 85 are unclear. Claim 85 is dependent on claim 78. Claim 78 utilizes the transitional phrase “consisting of”. Therefore no additional elements of the in vivo filtration device are present other than the elements in claim 78 as required by the claim (see MPEP 2111.03: “A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step”). Claim 85 appears to add an additional element of a coating. Therefore the metes and bounds of the claim are unclear. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78-81, 86-88, 90, and 99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomas (U.S. PG publication 20110137399) further in view of Ranchod (U.S. PG publication 20080058758) further in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423)
In regard to claim 78,
Chomas discloses an in vivo filtration device (see figure 3A and 3B) positionable in a vein of a human or a non-human animal (paragraph [0058]; Examiner notes “positionable in a vein of a human or 
a catheter (figure 3A and 3B, item 202) having a lumen (see figure 3A wherein item 202 has a lumen which item 203 and item 201 is positioned in); 
an elongated control member (figure 2A, and 3A-3B, item 203 and 201: wherein item 201 and 203 form an elongated control member; Examiner notes item 201 is not labeled in figure 3A but is described in paragraph [0072] and labeled in figure 2A which is being referenced for exemplary purposes only) and positioned within the lumen of the catheter (see figure 3A and 3B), 
a filtration material (figure 3A and 3B, item 301; paragraph [0072]; Examiner notes the filtration material is for capturing beads which can be coated with a chemotherapy agent as disclosed in paragraph [0005] and [0073]) disposed along an axis of the elongated control member within the lumen of the catheter (see figure 3A), 
wherein the filtration device is dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal (Examiner notes “the filtration device is dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal” is an intended use/functional limitation and the filtration device is fully capable of due to its dimensions of being positioned within a vein draining the blood from the organ in the human or a non-human animal as supported by paragraph [0058]).
Chomas fails to disclose wherein the filtration material comprises a resin configured to adsorb, bind, inactivate, or degrade a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor.
Ranchod teaches a filtration material (chemical coating on filtration element 74; paragraph [0093]: a chemical coating is also applied to filtration structures 120 of filtration element 74 which is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filtration material 301 of Chomas to include the chemical coating of Ranchod therefore resulting in wherein the filtration material comprises a material configured to adsorb, bind, inactivate, or degrade a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor, as taught by Ranchod, for the purpose of trapping as well as further neutralizing a chemotherapy agent so that it is no longer potentially harmful (paragraph [0014], [0052], [0093] and [0094] of Ranchod). 
Examiner notes the filtration material as modified by Ranchod would be capable of adsorbing, binding, inactivating, or degrading a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor as well as the chemotherapeutic coated on the beads captured by the filter material (see paragraph [0005] of Chomas).

Ferren teaches a filtration material that comprises a resin that adsorbs, binds, inactivates, or degrades a therapeutic agent (see paragraph [0143]: wherein an ion exchange resin can be used to collect fluid and/or constituents; Examiner notes paragraph [0099] recites that the term fluid encompasses fluid with foreign materials that have entered or been introduced to the body fluid including but not limited to pathogens, toxins, pollutants, medications, for example) and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid (paragraph [0143]) could all be used to achieve the same result of isolating/trapping a targeted constituent (paragraph [0143]) and thus an ion exchange resin and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an ion exchange resin in place of the one or more recognition elements of a type able to recognize and/or specifically bind a constituent of Chomas as modified by Ranchod (see paragraph [0079] and [0093] of Ranchod) since it has been held that substituting parts of an invention involves only routine skill in the art which would therefore replace the chemical coating of Chomas as modified by Ranchod with an ion exchange resin therefore resulting in wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent. Examiner notes this substitution would still enable removal of the chemotherapeutic agent of Chomas in view of Ranchod as evidence by Wang who teaches removal of Adriamycin (Doxorubicin) using an adsorption resin (paragraph [0105] of Wang).
In regard to claim 79,

Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin adsorbs the chemotherapeutic agent (see paragraph [0143] of Ferren wherein an ion exchange resin would adsorb the chemotherapeutic agent as evidence by Wang as detailed above; Examiner notes as disclosed on page 4 of Applicant’s disclosure “Example filtration materials including resins having properties to adsorb and/or chemically bind to a therapeutic agent such as doxorubicin, may include, but are not limited to: ion exchange resins”).
In regard to claim 80,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin chemically binds to the chemotherapeutic agent (see paragraph [0143] of Ferren wherein an ion exchange resin would chemically bind to the chemotherapeutic agent as evidence by Wang as detailed above; Examiner notes as disclosed on page 4 of Applicant’s disclosure “Example filtration materials including resins having properties to adsorb and/or chemically bind to a therapeutic agent such as doxorubicin, may include, but are not limited to: ion exchange resins”).
In regard to claim 81,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin is an ion exchange resin (see paragraph [0143] of Ferren).
In regard to claim 86,

Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the elongated member is displaceable out a distal end of the catheter (see position in figure 3B compared to figure 3A of Chomas).
In regard to claim 87,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the filtration material is removable from the catheter while the catheter is positioned in the vein (see position of filtration material in figure 3B compared to figure 3A of Chomas; Examiner notes “wherein the filtration material is removable from the catheter while the catheter is positioned in the vein” is a functional limitation and do to the structural relationship between the catheter and filtration material, the filtration material is fully capable of being removed from the catheter while the catheter is positioned in the vein).
In regard to claim 88,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the chemotherapeutic agent is doxorubicin (see paragraph [0105] of Wang and [0090] of Ranchod; Examiner notes the chemotherapeutic agent is not positively required by the claim. Additionally Wang and Ranchod support that a chemotherapeutic agent that is doxorubicin is capable of being absorbed/bound/inactivated or degraded).
In regard to claim 90,

Chomas as modified by Ranchod as modified by Ferren as evidence by Wang is silent as to wherein the catheter has a diameter of 8 mm-14 mm or 20 mm-30 mm.
It would have been an obvious matter of design choice to modify Chomas as modified by Ranchod as modified by Ferren as evidence by Wang to include wherein the catheter has a diameter of 8 mm-14 mm or 20 mm-30 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
In regard to claim 99,
[AltContent: textbox (Surface )][AltContent: arrow]
    PNG
    media_image1.png
    311
    457
    media_image1.png
    Greyscale

Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas as modified by Ranchod as modified by Ferren as evidence by Wang teaches wherein the catheter does not comprise holes in a surface thereof (see figure 3A of Chomas above where no holes are in the surface identified above).
Claims 82 and 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomas (U.S. PG publication 20110137399) in view of Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Fujimoto (U.S. PG publication 20080213523).
In regard to claim 82,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas in view of Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin is a strong acid cation exchange polymer resin.
Fujimoto teaches wherein the resin is a strong acid cation exchange polymer resin (paragraph [0061]: wherein Amberlite is a strong acid cation exchange polymer resin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Chomas in view of Ranchod in view of Ferren as evidence by Wang to include wherein the resin is a strong acid cation exchange polymer resin as taught by Fujimoto, for the purpose of adsorbing bacterial toxins (Fujimoto, paragraph [0061]). 
In regard to claim 84,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas in view of Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin includes sulfonate groups that ionically bind to the chemotherapeutic agent.
Fujimoto teaches wherein the resin includes sulfonate groups that ionically bind to a therapeutic agent (paragraph [0061]: wherein Amberlite is a resin including sulfonate groups that ionically bind to a therapeutic agent; Examiner notes the chemotherapeutic agent is not positively required by the claim).
.
Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomas (U.S. PG publication 20110137399) in view of Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Hyde (U.S. PG publication 20100268199).
In regard to claim 83,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas in view of Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin comprises a polymeric adsorbent resin without ion exchange.
Hyde teaches an ionic resin and a nonionic resin (paragraph [0146]) could all be used as a binding agent (paragraph [0146]) and thus an ionic resin and a nonionic resin were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a nonionic resin in place of an ionic resin since it has been held that substituting parts of an invention involves only routine skill in the art. 
Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomas (U.S. PG publication 20110137399) in view of Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Crank (U.S. PG publication 20040158275).
In regard to claim 85,
Chomas in view of Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Chomas in view of Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin is coated with heparin, polymethyl-methacrylate, or chitosan.
Crank teaches wherein a resin is coated with heparin (paragraph [0028]: wherein filter material contains a resin; [0031]: wherein filter material 16 may contain heparin).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Chomas in view of Ranchod in view of Ferren as evidence by Wang to be coated with heparin, as taught by Crank, for the purpose of providing the benefit of an anti-thrombogenic agent (Crank, paragraph [0031]).
Response to Arguments
Applicant’s arguments with respect to claims 78-88, 90 and 99 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes Applicant has previously presented arguments on 4/17/2018 in regard to Chomas (U.S. PG publication 20110137399). However those arguments are not applicable to the current claims as amended as the claims do not contain the subject matter previously argued by Applicant that Chomas allegedly failed to teach. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783              
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783